PER CURIAM: *
The attorney appointed to represent Jose Delfino Molina-Juarez (Molina) has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Molina-Juarez has filed a response.
The record is insufficiently developed to permit consideration of Molina’s contention that his guilty plea was made under coercion and duress. See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir.1984). Such a claim may be raised in a 28 U.S.C. § 2255 motion. Id. at 178 n. 11.
For the same reason, we have not reached Molina’s claims of ineffective assistance of counsel. Such claims generally “cannot be resolved on direct appeal when the claims ha[ve] not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted).
We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Molina’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th CiR. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.